Name: Commission Regulation (EEC) No 3864/91 of 16 December 1991 fixing, for the 1992 fishing year, the withdrawal and selling prices for fishery products listed in Annex I (A), (D) and (E) of Council Regulation (EEC) No 3796/81
 Type: Regulation
 Subject Matter: prices
 Date Published: nan

 No L 363/2 Official Journal of the European Communities 31 . 12. 91 COMMISSION REGULATION (EEC) No 3864/91 of 16 December 1991 fixing, for the 1992 fishing year, the withdrawal and selling prices for fishery products listed in Annex I (A), (D) and (E) of Council Regulation (EEC) No 3796/81 Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fishery Products, HAS ADOPTED THIS REGULATION : Article 1 The percentages of the guide price referred to in Article 12 ( 1 ) of Regulation (EEC) No 3796/81 which are used as a basis for calculating the Community withdrawal and selling prices shall be as shown in Annex I for the products concerned. Article 2 The conversion factors referred to in Article 12 ( 1 ) of Regulation (EEC) No 3796/81 which are used for calculating the Community withdrawal and selling prices for the products listed in Annex I (A), (D) and (E) of the abovementioned Regulation, shall be as shown in Annex II . THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3796/81 of 29 December 1981 on the common organization of the market in fishery products ('), as last amended by Regula ­ tion (EEC) No 3571 /90 (2), and in particular Article 12 (3) thereof, Whereas Article 12 ( 1 ) of Regulation (EEC) No 3796/81 provides that the Community withdrawal and selling prices for each of the products listed in Annex I (A), (D) and (E) are to be fixed by applying the conversion factor for the product category concerned to an amount equal to at least 70 % but not more than 90 % of the relevant guide price ; Whereas changes in production and marketing structures in the Community make it necessary to alter the basis for calculating the withdrawal and the sale prices in the Community as compared with those of the preceding fishing year ; Whereas Article 12 (2) of Regulation (EEC) No 3796/81 provides that the withdrawal price may be multiplied by conversion factors in landing areas which are very distant from main centres of consumption in the Community ; Whereas, with regard to sardines of the species Sardina pilchardus, special conditions have been adopted in the Act of Accession in order to ensure a progressive align ­ ment of prices of sardines from the Atlantic on price levels of sardines from the Mediterranean ; whereas the production structure and access to the market of Atlantic sardines are different to those for Mediterranean sardines and meet the special needs of the processing industry ; whereas, with a view to the smooth application of the alignment of prices which does not artificially disturb market supply conditions, it is necessary to fix a special adaptation coefficient for size 3 of this product in the landing areas concerned in Spain and Portugal ; Whereas the guide prices for the 1992 fishing year were fixed for all the products in question by Council Regula ­ tion (EEC) No 3569/91 (3) ; Article 3 The Community withdrawal and selling prices as referred to in Article 12 ( 1 ) of Regulation (EEC) No 3796/81 applicable for the 1992 fishing year and the products to which they refer, shall be as shown in Annex III . Article 4 The withdrawal and selling prices, as referred to in Article 12 (2) of Regulation (EEC) No 3796/81 and applicable for the 1992 fishing year in the landing areas which are very distant from the main centres of consumption in the Community, and the products to which those prices relate, shall be as shown in Annex IV. (') OJ No L 379, 31 . 12. 1981 , p. 1 . (2) OJ No L 353, 17. 12. 1990, p . 10. Article 5 This Regulation shall enter into force on 1 January 1992.(3) OJ No L 338, 10 . 12 . 1991 , p. 4. 31 . 12. 91 Official Journal of the European Communities No L 363/3 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 16 December 1991 . For the Commission Manuel MARÃ N Vice-President No L 363/4 Official Journal of the European Communities 31 . 12. 91 ANNEX I Percentage of guide price used in calculating withdrawal or sale prices Product % Herrings of the species Clupea harengus Sardines of the species Sardina pilchardus  from the Atlantic  from the Mediterranean Dogfish (Squalus acanthias) Dogfish (Scyliorbinus spp.) Redfish (Sebastes spp.) Cod of the species Gadus morhua Coalfish (Pollachius virens) Haddock (Melanogrammus aeglefinus) Whiting (Merlangus merlangus) Ling (Molva spp.) Mackerel of the species Scomber scombrus Mackerel of the species Scomber japonicus Anchovies (Engraulis spp.) Plaice (Pleuronectes platessa) Hake of the species Merluccius merluccius Megrim (Lepidorhombus spp.) Ray's bream (Brama spp.) Monkfish (Lophius spp.) Shrimps of the species Crangon crangon Crabs of the species Cancer pagurus Norway lobster (Nephrops norvegicus) 85 85 85 80 80 90 80 80 80 80 80 85 90 85 83 90 80 80 85 90 90 90 ANNEX II Conversion (actor of the products listed in Annex I (A), (D) and (E) to Regulation (EEC) No 3796/81 Conversion Species Size (') Gutted fish, with head Whole fish Extra, A (') ]3 (') Extra, A (') B (') Herrings of the species Clupea harengus 1 2 3 0,00 0,00 0,00 0,00 0,00 0,00 0,85 0,80 0,50 0,85 0,80 0,50 Sardines of the species Sardina pilchardus 1 2 3 4 0,00 0,00 0,00 0,00 0,00 0,00 0,00 0,00 0,55 0,55 0,85 0,55 0,35 0,35 0,35 0,35 Dogfish (Squalus acanthias) 1 2 3 0,75 0,64 0,35 0,55 0,45 0,25 0,71 0,60 0,30 0,50 0,40 0,20 Dogfish (Scyliorbinus spp.,) 1 2 3 0,80 0,80 0,55 0,60 0,60 0,40 0,75 0,70 0,45 0,50 0,50 0,25 Redfish (Sebastes spp.J 1 2 3 0,00 0,00 0,00 0,00 0,00 0,00 0,90 0,90 0,76 0,90 0,90 0,76 31 . 12. 91 Official Journal of the European Communities No L 363/5 \ Conversion Species Size (') Gutted fish, with head Whole fish Extra, A (') B (') Extra, A (') B (') Cod of the species Gadus morhua 1 2 3 4 5 0,90 0,90 0,85 0,67 0,47 0,85 0,85 0,70 0,46 0,27 0,65 0,65 0,50 0,38 0,28 0,50 0,50 0,40 0,27 0,18 Coalfish (Pollachius virens) 1 2 3 4  0,90 0,90 0,89 0,72 0,90 0,90 0,89 0,52 0,70 0,70 0,69 0,38 0,70 0,70 0,69 0,28 Haddock (Melanogrammus aeglefinus) 1 2 3 4 0,90 0,90 0,77 0,71 0,80 0,80 0,65 0,58 0,70 0,70 0,54 0,53 0,60 0,60 0,37 0,37 Whiting (Merlangus merlangus) 1 2 3 4 0,80 0,80 0,76 0,55 0,75 0,75 0,61 0,37 0,60 0,60 0,55 0,40 0,40 0,40 0,23 0,23 Ling (Molva spp.J 1 2 3 0,85 0,83 0,75 0,65 0,63 0,55 0,70 0,68 0,60 0,50 0,48 0,40 Mackerel of the species Scomber scombrus 1 2 3 0,00 0,00 0,00 0,00 0,00 0,00 0,85 0,85 0,85 0,85 0,75 0,70 Spanish mackerel of the species Scomber japonicus 1 2 3 4 0,00 0,00 0,00 0,00 0,00 0,00 0,00 0,00 0,85 0,85 0,70 0,55 0,75 0,70 0,57 0,40 Anchovies (Engraulis spp.) 1 2 3 4 0,00 0,00 0,00 0,00 0,00 0,00 0,00 0,00 0,80 0,85 0,70 0,29 0,45 0,45 0,45 0,29 Plaice (Pleuronectes platessa) 1 2 3 4 0,90 0,90 0,85 0,65 0,85 0,85 0,80 0,60 0,49 0,49 0,49 0,46 0,49 0,49 0,49 0,46 Hake of the species Merluccius merluccius 1 2 3 4 5 1,00 0,76 0,75 0,64 0,60 0,94 0,71 0,70 0,59 0,55 0,79 0,59 0,58 0,50 0,47 0,73 0,54 0,53 0,41 0,38 Megrim (Lepidorhombus spp.j 1 2 3 4 0,85 0,75 0,70 0,45 0,65 0,55 0,50 0,25 0,80 0,70 0,65 0,40 0,60 0,50 0,45 0,20 Ray's bream (Brama spp.^ 1 2 0,85 0,60 0,65 0,40 0,80 0,55 0,60 0,35 No L 363/6 Official Journal of the European Communities 31 . 12. 91 Conversion Species Size (') Whole fish or gutted,with head Fish without head Extra, A (') B (') Extra, A (') B (') Monkfish (Lophius spp.j 1 2 3 4 5 0,72 0,92 0,92 0,77 0,44 0,52 0,72 0,72 0,57 0,24 0,90 0,85 0,80 0,70 0,50 0,70 0,65 ' 0,60 0,50 0,30 Af) B (') Shrimps of the genus Crangon 1 2 0,65 0,30 0,55 0,30 Whole (' Edible crabs (Cancer pagurus) 1 2 0,80 0,60 Whole Tails li E'(') Extra, A (') B (') Extra, A (') B (') Norway lobster (Nephrops norvegicus) 1 2 3 4 0,95 0,95 0,63 0,23 0,95 0,64 0,45 0,23 0,68 0,38 0,18 0,09 0,85 0,61 0,36 0,30 0,57 0,38 0,19 0,09 (') The freshness categories, sizes and presentations are those defined pursuant to Article 2 of Regulation (EEC) No 3796/81 . ANNEX III Withdrawal or sale price in the Community of the products listed in Annex I (A), (D) and (E) to Regulation (EEC) No 3796/81 l Withdrawal price (ECU/tonne) Species Size (') Gutted fish with head Whole fish Extra, A (') B (') Extra, A (') B (') Herrings of the species Clupea harengus  1 January to 31 July 1992 and 1 October to 31 December 1992  1 August to 30 September 1992 1 1 1 2 3 1 2 3 0 0 0 0 0 0 0 0 0 0 0 0 185 174 109 157 148 92 185 174 109 157 148 92 Sardines of the species Sardina pilchardus from the Atlantic : (a) Member States other than Spain and Portugal 1ri3 4 0 0 0 0 0 0 0 0 223 223 344 223 142 142 142 142 (b) Spain and Portugal 1riu 0 0 0 0 0 0 0 0 193 193 298 193 123 123 123 123 31 . 12. 91 Official Journal of the European Communities No L 363/7 \ Withdrawal price (ECU/tonne) Species Size (') Gutted fish with head Whole fish Extra, A (') B (') Extra, A (') B (') Sardines of the species Sardina pilchardus from the Mediterranean 1 2 3 4 0 0 0 0 0 0 0 0 214 214 331 214 136 136 136 136 Dogfish (Squalus acanthias) 1 2 3 526 449 246 386 316 175 498 421 210 351 281 140 Dogfish (Scyliorbinus sppj 1 2 3 484 484 333 363 363 242 454 424 273 303 303 151 Redfish (Sebastes spp.^ 1 2 3 0 0 0 0 0 0 748 748 631 748 748 631 Cod of the species Gadus morhua 1 2 , 3 4 5 948 948 895 705 495 895 895 737 484 284 684 684 526 400 295 526 526 421 284 190 Coalfish (Pollachius virens) 1 2 3 4 480 480 474 384 480 480 474 277 373 373 368 202 373 373 368 149 Haddock (Melanogrammus aeglefinus) 1 2 3 4 696 696 595 549 618 618 502 448 541 541 417 410 464 464 286 286 Whiting (Merlangus merlangus) 1 2 3 4 526 526 500 362 493 493 401 243 395 395 362 263 263 263 151 151 Ling (Molva spp.J 1 2 3 649 634 573 497 481 420 535 520 458 382 367 306 Mackerel of the species Scomber scombrus 1 2 3 0 0 0 0 0 0 189 189 189 189 1 66 155 Spanish mackerel of the species Scomber japonicus 1 2 3 4 0 0 0 0 0 0 0 0 246 246 203 159 217 203 165 116 Anchovies (Engraulis spp.^ : 1 2 3 4 0 0 0 0 0 0 0 0 646 686 565 234 363 363 363 234 No L 363/8 Official Journal of the European Communities 31 . 12. 91 Withdrawal price (ECU/t) Species Size (') Gutted fish with head Whole fish Extra, Af 1 ) B ') Extra, A (') BO Plaice (Pleuronectes platessa).  1 January to 30 April 1992 1 2 3 4 1 2 3 4 595 595 562 429 810 810 765 585 562 562 529 396 765 765 720 540 324 324 324 304 441 441 441 414 324 324 324 304 441 441 441 414  1 May to 31 December 1992 Hake of the species Merluccius merluccius 1 2 3 4 5 2 766 2102 2 074 1 770 1 659 2 600 1 964 1 936 1 632 1 521 2 185 1 632 1 604 1 383 1 300 2019 1 493 1 466 1 134 1 051 Megrim (Lepidorhombus spp.) 1 2 3 4 1 307 1 153 1 076 692 999 846 769 334 1 230 1 076 999 615 923 769 692 308 Rays bream (Brama spp.) 1 2 1 059 747 810 498 996 685 747 436 Whole or gutted fish, with head Without head Extra, A (') B (') Extra, A (') BO Monkfish (Lophius spp.^ 1 321 1 688 1 688 1 413 807 954 1 321 1 321 1 046 440 3 887 3 671 3 455 3 023 2 159 3 023 2 807 2 591 2 159 1 296 1 2 3 4 5 AO BO Shrimps of the genus Crangon crangon 1 2 986 455 834 455 Sale prices (ECU/tonne) Whole O Edible crabs (Cancer pagurus) 1 2 1 067 800 Whole Tails E'(1) Extra, A O B (') Extra, A O BO Norway lobster (Nephrops norvegicus) 1 2 3 4 3 755 3 755 2 490 909 3 755 2 530 1 779 909 2 688 1 502 712 356 5 918 4 247 2 506 2 089 3 969 2 646 1 323 627 O The freshness categories, sizes and presentations are those defined pursuant to Article 2 of Regulation (EEC) No 3796/81 . 31 . 12. 91 Official Journal of the European Communities No L 363/9 ANNEX IV Withdrawal prices (ECU/tonne) Species Landing area Conversionfactor Size (') Gutted fish, with head Whole fish L Extra, A (') B (') Extra, A (') B (') Mackerel of the species Scomber scombrus Coastal areas and islands of Ireland 0,80 ( 1 000 0 0 0 151 151 151 151 133 124 Coastal areas and islands of Corn ­ wall and Devon in the United Kingdom 0,83 1 1 000 000 157157157 157138129 Coastal areas from Portpatrick in south-west Scotland to Wick in north-east Scotland and the islands to the west and north of these areas, coastal areas and islands of Northern Ireland 0,89 1 'l 2 L3 0 0 0 0 0 0 168 168 168 168 148 138 Coastal areas from Wick to Aber ­ deen in the north-east of Scotland 0,95 1i 000 , 000 179179179 179158148 Sardines from sardines of the species Sardina pilchardus from the Atlantic Coastal areas and islands of the counties of Cornwall and Devon in the United Kingdom 0,63 1 2u 0 0 0 0 0 0 0 0 140 140 217 140 89 89 89 89 Coastal areas of the Atlantic of Spain and Portugal 0,65 3 0 0 194 0 Hake of the species Merluccius merluccius Coastal areas from Troon in south-west Scotland to Wick in north-east Scotland and the islands to the west and north of these areas 0,64 ' 1 2 3 4 5 1 770 1 345' 1 328 1 133 1 062 1 664 1 257 1 239 1 044 974 1 398 1 044 1 027 885 832 1 292 956 938 726 673 Coastal areas and islands of Ireland 0,87 r i 2 3 4 » 5 2 406 1 829 1 805 1 540 1 444 2 262 1 708 1 684 1 420 1 323 1 901 1 420 1 396 1 203 1 131 1 756 1 299 1 275 987 914 (') The freshness categories, sizes and presentations are those defined pursuant to Article 2 of Regulation (EEC) No 3796/81 .